Citation Nr: 0931407	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to April 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by which the RO denied 
entitlement to TDIU.  


FINDINGS OF FACT

1.  The Veteran has been granted service connection for 
adjustment disorder with depressed mood rated 50 percent 
disabling, residuals of a fracture of the left tibia and 
tibia with a patellectomy rated 30 percent disabling, 
residuals of a fractured left femur rated 30 percent 
disabling, sensory nephropathy of the left lower leg rated 30 
percent disabling, mechanical low back strain rated 20 
percent disabling, and post-operative damage to the superior 
cluneal nerves of the left iliac crest rated 10 percent 
disabling.  Her combined disability rating is 90 percent.

2.  The service-connected adjustment disorder with depressed 
mood, residuals of a fracture of the left tibia and tibia 
with a patellectomy, residuals of a fractured left femur, 
sensory nephropathy of the left lower leg, and mechanical low 
back strain are shown to be productive of a disability 
picture that more nearly approximates that of the Veteran 
being rendered unable to secure or follow a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.  In reaching such a determination, 
the central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.

The Veteran has been granted service connection for 
adjustment disorder with depressed mood rated 50 percent 
disabling, residuals of a fracture of the left tibia and 
tibia with a patellectomy rated 30 percent disabling, 
residuals of a fractured left femur rated 30 percent 
disabling, sensory nephropathy of the left lower leg rated 30 
percent disabling, mechanical low back strain rated 20 
percent disabling, and post-operative damage to the superior 
cluneal nerves of the left iliac crest rated 10 percent 
disabling.  Her combined disability rating is 90 percent.  
Her combined disability rating is 90 percent.  38 C.F.R. § 
4.25 (2008).

The Veteran therefore meets the minimum schedular criteria 
for TDIU under 38 C.F.R. § 4.16(a).  However, the evidence 
must still show that she is unable to pursue a substantially 
gainful occupation due to her service-connected disabilities.  
The issue, therefore, is whether the Veteran's service-
connected disabilities prevent her from engaging in 
substantially gainful employment.

The Veteran asserts that she is unable to work due to her 
service-connected disabilities and work experience.  She 
maintains that her expertise limits her to positions 
entailing manual labor, which she cannot perform.  She 
further states that jobs are scarce in her rural community 
and that her physical limitations render long commutes 
impracticable.  The Veteran's pastor submitted a written 
statement indicating that the Veteran had a noticeable limp 
and that she was unable to stand for long periods.  Indeed, 
according to him, the Veteran's back caused discomfort that 
resulted in her having to get up often during church 
services.  Further, he indicated that the Veteran called upon 
her father for help in accomplishing household tasks and in 
caring for her family.

A March 2006 private psychological assessment indicated, in 
pertinent part, that the Veteran's ability to engage in 
gainful employment was perhaps not solidly within normal 
limits but certainly within the scope of being mildly at 
risk.  However, that assessment was based on the Veteran's 
psychological state alone.  The examiner intimated that it 
was possible that for the Veteran to be totally eliminated 
from the competitive market when her physical problems were 
considered. 

In June 2006, the Veteran was afforded a VA general medical 
examination.  The examiner commented on each service-
connected physical disability and its impact upon employment.  
Regarding the service-connected residuals of a fracture to 
the left tibia and fibula with a patellectomy, the examiner 
indicated that based upon the Veteran's representations, this 
condition would adversely affect sedentary types of work as 
it prevented the Veteran from sitting longer than an hour or 
two and that sedentary employment would only be possible if 
lengthy sitting would not be required.  Further, the examiner 
noted that physically demanding work would be difficult due 
to this condition.

The June 2006 medical examiner indicated that the Veteran's 
service-connected residuals of a left femur fracture would 
not inhibit sedentary employment.  It would, however, 
adversely affect physical types of employment requiring 
lifting greater than 55 pounds.  The service-connected 
sensory neuropathy of the left lower leg, according to the 
examiner, would prevent work requiring ambulation, lower leg 
dexterity, endurance, or stability.  The examiner noted that 
the Veteran's service-connected low back disability hindered 
jobs entailing sitting for periods of longer than two hours, 
standing more than 30 minutes, and lifting more than 55 
pounds.  The Board observes that the service-connected post-
operative damage to the superior cluneal nerves of the left 
iliac crest was not found to have any impact upon employment.

In June 2006, the Veteran was also afforded a VA mental 
health examination.  Following a seemingly lengthy interview 
of the Veteran and a review of the record, the examiner 
concluded that the Veteran's diagnosed adjustment disorder 
with depressed mood did not result in total and occupational 
impairment.  The Veteran's irritability was moderate and 
would have a negative affect upon relationships with 
colleagues, supervisors, and the general public.  The 
Veteran, moreover, was agitated most of the week.  Finally, 
the examiner observed that the Veteran's work pace, 
productivity, and persistence would be lowered due to the 
service-connected psychiatric disability, which was 
productive of low energy levels.  

The Board notes that the examiner assigned a global 
assessment of functioning (GAF) score of 56.  GAF scores are 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).  GAF scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).

Also of record is an April 2007 orthopedic examination 
report.  Significantly, the examiner indicated that the 
Veteran's left femur disability prevented her from performing 
chores, shopping, and exercise.  Even activities of daily 
living such as bathing, dressing, and traveling were deemed 
to be moderately impaired.  

The foregoing medical opinions along with the statement of 
the Veteran's pastor and assertions of the Veteran herself 
lead the Board to conclude that the Veteran is incapable of 
substantially gainful employment by reason of her service-
connected disabilities.  Her service-connected psychiatric 
condition would cause difficulty in any employment capacity 
due to irritability, a propensity for conflict, and low 
energy levels.  Such in and of itself would not establish 
TDIU.  However, as noted above, the March 2006 private 
psychological assessment included the finding that the 
Veteran's ability to obtain gainful employment would be 
seriously impaired when her psychiatric and physical 
disabilities were considered together.  In this regard, all 
but one of the Veteran's service-connected physical 
conditions constituted a barrier to manual work, for which 
the Veteran is qualified.  These physical disabilities would 
prevent any kind of non-physically demanding labor that 
required prolonged sitting.  Apparent from the foregoing 
discussion, therefore, is the fact that most types of work 
are precluded due to the service-connected adjustment 
disorder with depressed mood, residuals of a fracture of the 
left tibia and tibia with a patellectomy, residuals of a 
fractured left femur, sensory nephropathy of the left lower 
leg, and mechanical low back strain.  

The evidence in the Veteran's favor is not overwhelming.  She 
is mobile, lives independently, and could possibly hold a 
non-physically demanding job that did not require prolonged 
sitting.  However, resolving all doubt in her favor, the 
Board finds that most, in not all, occupations are closed to 
her including those entailing manual labor, in which she is 
experienced.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
53 (holding that claimants of VA benefits need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).  Entitlement to 
TDIU benefits has therefore been established.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.



ORDER

Entitlement to TDIU is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


